      Case 2:19-cv-00264 Document 145 Filed on 06/29/20 in TXSD Page 1 of 2
                                                                              United States District Court
                                                                                Southern District of Texas

                                                                                   ENTERED
                                                                                   June 29, 2020
                          UNITED STATES DISTRICT COURT
                                                                                David J. Bradley, Clerk
                           SOUTHERN DISTRICT OF TEXAS
                             CORPUS CHRISTI DIVISION

FIMBANK PLC, et al,                           §
                                              §
         Plaintiffs,                          §
VS.                                           §   CIVIL ACTION NO. 2:19-CV-264
                                              §
DISCOVERY INVESTMENT CORP., et                §
al,                                           §
                                              §
         Defendants.                          §

        ORDER ADOPTING MEMORANDUM AND RECOMMENDATION

       On May 21, 2020, United States Magistrate Judge Julie K. Hampton issued her

Memorandum and Recommendation (D.E. 141), recommending that this Court deny SPV

Sam Eagle, Inc.’s “Motion to Dismiss Attachment and Motion to Dismiss” (D.E. 17),

deny its separate “Motion to Dismiss” (D.E. 19), and find that this Court had jurisdiction

to maintain the vessel attachment at issue in this case.

       The parties were provided proper notice of, and opportunity to object to, the

Magistrate Judge’s Memorandum and Recommendation.             FED. R. CIV. P. 72(b); 28

U.S.C. § 636(b)(1); General Order No. 2002-13. No objections have been timely filed.

Instead, the parties have since agreed to this Court’s entry of its Order for Interlocutory

Sale of Vessel (D.E. 144). See D.E. 142.

       When no timely objection to a magistrate judge’s memorandum and

recommendation is filed, the district court need only satisfy itself that there is no clear

error on the face of the record and accept the magistrate judge’s memorandum and


1/2
      Case 2:19-cv-00264 Document 145 Filed on 06/29/20 in TXSD Page 2 of 2



recommendation. Guillory v. PPG Industries, Inc., 434 F.3d 303, 308 (5th Cir. 2005)

(citing Douglass v. United Services Auto Ass’n, 79 F.3d 1415, 1420 (5th Cir. 1996)).

       Having reviewed the findings of fact and conclusions of law set forth in the

Magistrate Judge’s Memorandum and Recommendation (D.E. 141), and all other relevant

documents in the record, and finding no clear error, the Court ADOPTS as its own the

findings and conclusions of the Magistrate Judge. Accordingly, the “Motion to Dismiss

Attachment and Motion to Dismiss” (D.E. 17) and “Motion to Dismiss” (D.E. 19) are

DENIED. The Court further FINDS that FIMBANK has shown reasonable grounds at

this stage to maintain the attachment based on an alter ego relationship between

Defendants and that jurisdiction is proper.

       ORDERED this 29th day of June, 2020.

                                              ___________________________________
                                              NELVA GONZALES RAMOS
                                              UNITED STATES DISTRICT JUDGE




2/2
